Case: 17-20414      Document: 00514435621         Page: 1    Date Filed: 04/18/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit
                                    No. 17-20414                               FILED
                                  Summary Calendar                         April 18, 2018
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

v.

SHAMARION LYNETTE GRAVES,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:15-CR-354-1


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Shamarion Lynette Graves appeals from the revocation of her probation.
The Federal Public Defender (FPD) appointed to represent Graves has moved
for leave to withdraw and has filed a brief pursuant to Anders v. California,
386 U.S. 738 (1967). Graves has not filed a response. In revoking Graves’s
probation, the district court imposed a six-month term of imprisonment and no




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-20414     Document: 00514435621      Page: 2   Date Filed: 04/18/2018


                                  No. 17-20414

term of supervised release. Prior to the filing of the FPD’s motion to withdraw,
Graves was released from prison.
        This appeal requires us to examine sua sponte the basis of our
jurisdiction. See Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). Article
III, Section 2, of the Constitution limits federal court jurisdiction to actual
cases and controversies. Spencer v. Kemna, 523 U.S. 1, 7 (1998). The case-or-
controversy requirement demands that “some concrete and continuing injury
other    than   the   now-ended   incarceration    or   parole—some     ‘collateral
consequence’ of the conviction—must exist if the suit is to be maintained.” Id.
Because Graves has completed the entire sentence imposed for her probation
revocation, there is no case or controversy for us to address. See id. at 8; United
States v. Hines, 425 F. App’x 343 (5th Cir. 2011).
        For the foregoing reasons, this appeal is DISMISSED as moot, and the
FPD’s motion to withdraw is DENIED as unnecessary.




                                        2